Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 6
Cancelled: 5 and 10
Added: None
Therefore, claims 1-4 and 6-9 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see remarks, filed 06/23/2021, with respect to the rejection(s) of claims 1 and 6 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shen (US 2016/0048022 A1).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ke et al. (CN 101639766 A, hereinafter “Ke”, the Espacenet translation is  used for the citations below) in view of Shen (US 2016/0048022 A1, hereinafter “Shen”). 

As to claim 1, Ke (Fig. 1) discloses a display apparatus for optimizing a display mode (100), comprising 
a display (200), configured to display an image data stream, wherein the display has a plurality of display modes (Page 5 lines 165-169);  
a memory, configured to store a plurality of modules (Page 4 lines 163); and 
a processor (210), coupled to the display and the memory, wherein the processor is configured to access and execute the plurality of modules (Page. 5 lines 172-174), and the plurality of modules comprising: 
a sampling module (112), in response to a trigger signal, sampling the image data stream in a first time interval to generate a plurality of sampling data (Page 5 lines 199-205 – Page 6 lines 206-221);  
a neural network module (116), classifying the plurality of sampling data through the neural network to generate a classification outcome corresponding to the plurality of display modes (Page 5 lines 165-169, Page 7 lines 261-273, histogram); and 
a mode selection module (114), selecting one of the plurality of display modes according to the
classification outcome to display the image data stream (Page 7 lines 267-270). 
	Ke does not disclose wherein the plurality of sampling data respectively correspond to a plurality of different time points in the first time interval.
	However, Shen teaches wherein the plurality of sampling data respectively correspond to a plurality of different time points in the first time interval (Para. 0032, the multiple samples of image data are gathered over a period of time). 

The above rejection also applies to the corresponding method of claim 6.

As to claim 3, Ke discloses the display apparatus for optimizing the display mode according to claim 1, wherein the processor generates the trigger signal in response to one of a plurality of events, wherein the plurality of events comprises: 
a scene of the image data stream being changed;  
a source of the image data stream being changed;  
the processor receiving a control signal from an input interface, wherein the input interface is
coupled to the processor; and 
the image data stream starting to play (Page 5 lines 200-203, execution of an application will play the image data associated with the application). 
The above rejection also applies to the corresponding method of claim 8.

As to claim 4, Ke does not disclose the display apparatus for optimizing the display mode according to claim 1, wherein the trigger signal is a periodic signal. 
However, Shen teaches the display apparatus for optimizing the display mode according to claim 1, wherein the trigger signal is a periodic signal (Para. 0034).

The above rejection also applies to the corresponding method of claim 9.

 	
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ke and Shen as applied to claims 1 and 6 above, and further in view of Arai (US 2015/0244974 A1).

As to claim 2, Ke discloses the display apparatus for optimizing the display mode according to claim 1, wherein 
the plurality of display modes comprise a first display mode and a second display mode (Page 6 lines 227-230, different display settings), 
the classification outcome comprises at least a first label corresponding to the first display mode
and at least a second label corresponding to the second display mode (Page 8 lines 307-310, display settings for different areas).
Ke does not disclose the mode selection module selects the first display mode to display the image data stream based on that a first number of the at least a first label is greater than a second number of the at least a second label. 
However, Arai (Fig. 1) teaches the mode selection module (7) selects the first display mode (Fig. 2B) to display the image data stream based on that a first number of the at least a first label is greater than a second number of the at least a second label (Fig. 3 steps S6-S7; Para. 0033, It determines to display in a newspaper mode based on the accumulated number being greater than threshold. The accumulated number is interpreted to be a first number of the at least a first label, and the threshold 
It would have been obvious to one of ordinary skill to combine the teaching of Arai to apply a threshold in the device disclosed by Ke. The motivation would have been to determine the display modes for different types of image (Arai; Para. 0033). 
The above rejection also applies to the corresponding method of claim 7.
 
 Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Kim (US 2007/0098355 A1) discloses an auto adjustment program for different types of monitors (Fig. 2; Para. 0084). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625